Citation Nr: 1137794	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-30 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entailment to service connection for bilateral hearing loss. 

2. Entitlement to service connection for rhinitis (claimed as allergies).  

3. Entitlement to an initial evaluation in excess of 10 percent for adjustment disorder with mixed anxiety and depressed mood.   


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005 and from October 2007 to October 2008.  

This appeal comes to the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that proceeding has been associated with the claims file. 

With respect to the claim for an evaluation in excess of 10 percent for adjustment disorder/depressed mood, this issue stems from the RO's grant of service connection in the March 2009 rating decision on appeal.  In March 2009, the Veteran filed a Notice of Disagreement (NOD) with the assigned 10 percent evaluation.  To date, the Veteran has not received a Statement of the Case (SOC) with respect to this issue.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case (SOC), the issue must be Remanded to the RO for an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  The RO is thus directed to issue an SOC as indicated in the remand portion below. 

As to the issue of entitlement to service connection for rhinitis, the Board notes that service connection was denied in June 2010, a timely notice of disagreement (NOD) was received and a statement of the case was issued in June 2010.  During the Veteran's Board hearing in August 2011, it was noted that the Veteran had submitted a VA Form 9 indicating his desire to appeal the issue, though it has not yet been associated with the claims files.  Thus, the Board has accepted the Veteran's August 2011 Board hearing testimony pertaining to this issue in lieu of a VA Form 9 as a timely substantive appeal on the issue, and this issue is also on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the AMC/RO for action as described below.

1. Manlincon Issue

As indicated above, the Veteran submitted a timely NOD, in March 2009, in which he expressed disagreement with the Montgomery RO's assignment of an initial 10 percent evaluation for the adjustment disorder with mixed anxiety and depressed mood.  Because VA did not subsequently issue an SOC as to the increased rating issue, the Board must remand this claim to the RO for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). 

2. Service connection - Bilateral Hearing Loss and Rhinitis 

As an initial matter, the Board notes that the Veteran has identified additional, relevant VA and private treatment records that are not currently contained in the claims file.  In particular, the Veteran testified that he received treatment for nasal/allergy problems from a private physician in Birmingham in 2005, shortly after his first period of active duty service.  Those records are not currently contained in the claims file and should be obtained upon remand, if possible.  

In addition, the Veteran reported that he underwent audiological testing and employment physicals at his place of employment, Alabama Power, in 2005, 2006, and/or 2007.  Attempts to obtain those records should also be made upon remand.  Finally, the Veteran stated that he has received outpatient treatment from both the Birmingham VAMC and Childersburg VAMC.  Those records should be obtained as indicated below.  

Finally, the Board notes that the only service treatment records (STRs) in evidence are dated from the Veteran's first period of active duty service (January 2001 to January 2005).  The Veteran had an additional period of active duty from October 2007 to October 2008.  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board concludes that, in order to fulfill the duty to assist, all of the Veteran's service treatment records should be obtained and associated with the claims file upon remand.  

With respect to the issue of entitlement to service connection for hearing loss, the Veteran contends that he was exposed to aircraft, artillery, mortar, and detonation noise during his first and second periods of active duty service.  This occurred throughout his service, but particularly during his deployments to Iraq and Afghanistan.  He also reported that he was surrounded by loud generator noise in his capacity as a generator mechanic.  He believes he has hearing loss that is related to such in-service noise exposure.  Here, the Board briefly notes that the Veteran was granted service connection for tinnitus based upon similar in-service noise exposure.   

The Veteran was last afforded a VA audiological examination in March 2009.  At that time, his audiometric findings did not meet the VA criteria for "hearing loss" as set forth under 38 C.F.R. § 3.385.  He has since testified that his hearing loss has worsened.  In addition, he has undergone additional audiological testing through his employer, Alabama Power.  Again, those records are being sought upon remand.  Service treatment records reflect audiological findings that are within normal limits, with the exception of a December 2001 clinical record showing a standard threshold shift (STS) of 15 decibels in the left ear.  

Based on the foregoing, it is the Board's opinion that the Veteran should be afforded another VA examination to determine (1) whether the Veteran now has hearing loss that conforms with VA criteria under 38 C.F.R. § 3.385, and if so (2) whether such hearing loss is related to service, to include the in-service noise exposure described above.  

With respect to the rhinitis claim, the Veteran contends that he has allergies/rhinitis due to his active duty service, and in particular, as a result of his exposure to burn pits and dust storms while serving in Iraq and Afghanistan.  Service treatment records do show treatment for a persistent cough and head cold.  In addition, a June 2004 screening questionnaire reflects that the Veteran reported having a pollen allergy.  Again, the Veteran's service treatment records from his second period of active service are not yet associated with the claims file.  Again, the Veteran has asserted that he received treatment for allergy/nasal problems shortly after separation from his first period of active service, but those records are not yet contained in the claims file.  In any event, the Veteran does have a current diagnosis of allergic rhinitis according to VA records.  He claims that he has experienced similar allergy/rhinitis problems since service.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his claimed rhinitis condition. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any hearing loss and rhinitis/allergy.  After securing the necessary release(s), obtain any such records that have not been previously secured.  This includes, but is not limited to, the following: (1) all treatment records from the VAMC Birmingham, AL, dated prior to October 2008 and since January 2009; (2) all treatment records from the VAMC/clinic, Childersburg, AL.; (3) any private treatment records from the private physician who treated the Veteran for nasal/allergy problems in Birmingham in 2005; and (4) any medical records from the Veteran's employer, Alabama Power.  

2. Obtain the Veteran's service treatment records from his period of active duty service from October 2007 to October 2008. 

3. To the extent there is an unsuccessful attempt to obtain any of these records the claims file should contain documentation of attempts made.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records. 

4. Thereafter schedule the Veteran for a VA audiological examination.  The examiner should state whether the Veteran suffers from hearing loss for VA purposes as per 38 C.F.R. § 3.385.  If hearing loss for VA purposes is documented, the examiner is then asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing disability had its onset in service or is otherwise etiologically related to his active service.  In rendering such an opinion, the examiner must address the Veteran's claimed noise exposure in service as a generator mechanic, and exposure to artillery, mortar, and aircraft noise. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale. 

The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred. 

5. Schedule the Veteran for a VA examination to determine the nature and etiology of the allergic rhinitis/allergy problems.  The claims folder must be made available to the examiner. 

The examiner is asked to identify any and all diagnoses relating to allergy/nasal/respiratory problems, including, but not limited to, allergic rhinitis 

For each disorder identified above, the examiner(s) is asked to render an opinion as to whether it is as likely as not (fifty percent probability or greater) that it had its clinical onset during service or is otherwise the result of exposure to any environmental toxins generated by burn pits during the Veteran's active service.  The examiner(s) must consider all of the evidence of record, as well as the Fact Sheet accompanying VBA Training Letter 10-03, in rendering an opinion, and a rationale for all opinions expressed should be provided.  If the examiner cannot determine the etiology of the Veteran's diagnosed conditions without resorting to speculation, the examiner must provide a detailed explanation for such a conclusion. 

6. The RO should issue a Statement of the Case to the Veteran and his representative on the issue of entitlement to an initial rating in excess of 10 percent for adjustment disorder.  The Veteran must be advised of the time limit in which he can perfect an appeal to the Board on these issues by filing a substantive appeal. See 38 C.F.R. § 20.302.  If, and only if, an appeal is perfected on these issues, should they be certified to the Board for further appellate review. 

7. After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond. Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


